Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  26-AUG-2022
                                                  08:42 AM
                                                  Dkt. 58 ORD

                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI I


                            IN THE MATTER OF
             THE PEGGY S. ISHITANI REVOCABLE LIVING TRUST,
                           DATED MAY 4, 2012


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CASE NO. 1TR151000083)


                ORDER APPROVING STIPULATION TO DISMISS
      (By:   Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
             Upon consideration of the letter and accompanying
documents, filed August 23, 2022, by Respondent-Appellant Shon
Lahui's (Lahui) counsel, Fred Paul Benco (Benco), which the court
collectively construes as a stipulation to dismiss the appeal
with prejudice, the papers in support, and the record, 1 it
appears that:
             (1) The appeal has been docketed and the filing fees
have been paid;
             (2) The parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs, under
HRAP Rule 42(b);




      1
         On June 14, 2022, the court ordered, among other things, "that within
five days from the date of the order, Lahui shall file a certificate of
service reflecting service of the Stipulation for Dismissal With Prejudice and
separate letter to the court, both filed June 3, 2022, at dockets 46 and 48,
upon Morito at his new address on record." Lahui failed to comply with the
order. Benco is cautioned that future failure to comply with a court order
may result in sanctions. Hawai i Rules of Appellate Procedure (HRAP) Rule 51.
          (3) HRAP Rule 42(b) authorizes the "parties to a
docketed appeal" to "sign and file a stipulation for dismissal";
          (4) Benco's August 23, 2022 documents contain a
Stipulation for Dismissal With Prejudice that is dated and signed
by counsel for all parties represented in the appeal, but it is
not signed by self-represented Respondent-Appellee Melvin T.
Morito (Morito), who entered an appearance by filing a change of
address on June 9, 2022.   The certificate of service indicates
Benco mailed the August 23, 2022 documents to Morito at his
address on record in the appeal.       In the cover letter to the
court, Benco states that on August 3, 2022, he mailed a letter to
Morito requesting Morito to sign and return the enclosed
stipulation, but Morito did not respond;
          (5) In a previous letter to the court, filed June 3,
2022, Benco stated that Morito's only claim in the underlying
case, 1TR151000083, concerned Morito's corporation, but Morito
did not retain counsel, and neither Morito nor his corporation
have participated in this appeal; and
          (6) Because Morito has not asserted an interest in the
outcome of this appeal, the court considers Morito a nominal
appellee, whose signature is not required on the stipulation to
dismiss the appeal.   See HRAP Rule 2(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal with prejudice, filed August 23, 2022, is
approved and the appeal is dismissed with prejudice.       The parties
shall bear their own attorneys' fees and costs on appeal.
          IT IS FURTHER ORDERED that all pending motions and
stipulations are dismissed.
          DATED:   Honolulu, Hawai i, August 26, 2022.

                                       /s/ Keith K. Hiraoka
                                       Presiding Judge

                                       /s/ Sonja M.P. McCullen
                                       Associate Judge

                                       /s/ Derrick H.M. Chan
                                       Associate Judge


                                   2